Citation Nr: 1143726	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-19 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for a residual scar of the left palm.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD, for a scar on the left arm, for tinnitus, and for hepatitis C.  

In the informal hearing presentation submitted in October 2011, the Veteran's representative claimed that the Veteran believed his current hearing loss and tinnitus are the result of loud noises he experienced while in the military.  Thus, it appears that the issue of entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hepatitis C; tinnitus; and residual scar of the left palm, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. With consideration of the doctrine of reasonable doubt, the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service and have reasonably been medically related to his fear of hostile military or terrorist activity by a VA psychiatrist. 

2. With consideration of the doctrine of reasonable doubt, the Veteran's PTSD symptoms were medically related, by a VA psychiatrist, to his reported in-service stressors. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board concludes that PTSD was incurred as a result of his active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error. 

II. Service Connection for PTSD

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) . 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing in some cases the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010; 75 Fed. Reg. 41092 (July 15, 2010) (correcting an error as to the effective date in the Federal Register publication of July 13, 2010); 38 C.F.R. § 3.304(f)(3).  This regulatory revision adds to the types of PTSD claims that VA will accept credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor, without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The Board notes that this regulatory revision is applicable to this Veteran's claim for service connection for PTSD because his claim was appealed to the Board before July 13, 2010, but not decided by the Board as of that date. 

The revised regulation provides, in pertinent part, that the following provision applies to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(3)(f). 

The Board notes that the RO has previously considered the Veteran's claim for service connection for PTSD under the provisions of § 3.304(f) extant at the time, and the claim was properly denied.  However, the new § 3.304(f)(3) has significantly relaxed the evidentiary burden for establishing occurrence of an in-service stressor.  As noted above, the regulatory revision has eliminated the requirement that the claimed in-service stressor be corroborated by credible supporting evidence if the claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity" and is consistent with the "places, types, and circumstances of the Veteran's service."  Thus, the Board will consider the Veteran's claim under the newly revised regulation. 

The Veteran contends that he has PTSD as a result of combat-related stressor events that reportedly occurred when he was with an artillery battery in Vietnam during the Vietnam war.  He has contended that he saw dead bodies while under attacks of mortars and rockets in his area of operations and while moving supplies from one place to another, and that he witnessed a fellow soldier getting killed by stepping on a landmine.  

The DD Form 214 shows that the Veteran's military occupational specialty (MOS) was cook.  He received the National Defense Service Medal, the Vietnamese Service Medal with one Star, the Vietnam Campaign Medal with device, and a Rifle Marksman Badge.  Service personnel records show that he served in the Republic of Vietnam from February 1966 through October 1967, and that during this time his MOS was first as a cook, then as FABtryMan (Field Artillery Battery Man), and then as a section chief.  He was assigned to 1st Field Artillery Group, 155mmGunBtry(SP) 12thMar 3dMarDiv(Rein) FMF.  In his personnel records, under the category "combat history - expeditions", there are entries listed from March 1966 through October 1967 showing that the Veteran's unit served in direct support of U.S. military operations while a member of the 1st Field Artillery Group, and participated in operations against the Viet Cong and People's Liberation Party Forces in the South Vietnam Theater of Operations, and also participated in numerous named operations.  

A review of the record shows that the Veteran was diagnosed with and treated for PTSD at various times during the course of the appeal process.  In a letter dated in October 2005, the Veteran's treating VA psychiatrist diagnosed PTSD, and found that the Veteran had been exhibiting a number of symptoms of PTSD ever since he returned from combat.  In a letter dated in January 2006, the Veteran's therapist at the Veterans Resource Center, noted that he had been going there since June 2005, and that his traumas consisted of a tour in Vietnam with the 3rd Marine Division, Artillery Battery, and viewing dead bodies there and being under attacks of mortars and rockets and constantly fearing for his life.  The diagnosis was PTSD.  VA treatment records dated from 2005 through 2008 show that the Veteran received periodic psychiatric treatment for a variously diagnosed psychiatric disorder, to include PTSD, depression, and mood disorder.  On the VA examination in September 2010, however, while the examiner concluded that the Veteran's stressor was due to his fear of hostile military or terrorist activity, the diagnoses included depressive disorder NOS, and personality disorder NOS with narcissistic features, and the examiner found that although the Veteran had previously been diagnosed with PTSD, he did not meet the criteria that day.  

In April 2008, the RO made a formal finding of lack of information to verify the Veteran's stressors in connection with his claim for service connection for PTSD.  The RO noted that they attempted to researched the Veteran's statement of mortar and rocket attacks at DaNang, and reviewed the Military Assistance Command Vietnam History of the War for February and March 1967 and the Chronology of VC/NVA attacks from 1961 to 1973 and confirmed that while there were several attacks on DaNang, none were during the Veteran's assignment to DaNang.

In considering the new criteria as set out above, the Board first notes that the Veteran has a diagnosis of PTSD rendered by his treating VA psychiatrist, who has treated the Veteran from 2005 through at least March 2008.  The record, however, contains conflicting medical evidence regarding whether the Veteran currently meets DSM-IV criteria for a diagnosis of PTSD, as the VA examination in September 2010 did not result in a diagnosis of PTSD, as the examiner noted that the criteria for PTSD were not met that day.  In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  Because there is medical evidence that the Veteran had PTSD due to service when evaluated by his VA treating psychiatrist in 2005, which is during the pendency of his claim for service connection for PTSD, resolving all doubt in the Veteran's favor, the Board does find that there is medical evidence showing treatment for a confirmed diagnosis of PTSD.  

Second, the Board notes that the Veteran's reported stressors are arguably consistent with the place, types, and circumstances of his service in an artillery battery, in Vietnam, as a field artillery battery man.  In addition, the record reflects he served in various operations in support of the Vietnam war.  And although the RO found, in attempting to research the Veteran's statement of mortar and rocket attacks at DaNang, and found no attacks on DaNang during the Veteran's assignment - giving him the benefit of the doubt, the Board will allow that he was in proximity to hostile military activity.  Third, the Board finds that the Veteran's reported stressors have more or less and arguably been adequately related to a fear of hostile military activity by a VA psychiatrist.  In addition, from a review of VA treatment records and a report from the Veteran's therapist at the Veterans Resource Center, it appears that the Veteran's PTSD symptoms have been more or less related to at least some of his reported in-service stressors.  See 38 C.F.R. § 3.304(3)(f) . 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Accordingly, in resolving reasonable doubt in the Veteran's favor, and without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and will conclude that service connection for PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for PTSD is granted.


REMAND

1. Service Connection for Hepatitis C

The Veteran contends that his hepatitis C, which was diagnosed in 2002, actually had an onset during his active military service.  He claims that he had various symptoms in service, including swelling of the liver and fever and flu-like symptoms, that were symptoms of hepatitis C.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the Veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998. 

STRs show no report of or finding of hepatitis C, but do show that in November 1967, the Veteran was seen for swelling of the right hand and hives (not "liver" as reported by the Veteran) for three months.  He was treated with chlortrimatin and was to return in a few days.  He was seen 6 days later, and there was a notation of "same as above" , and his prescription for chlortrimatin was continued.  Other STRs show treatment for fever and flu-like symptoms.  VA treatment records show that the Veteran was diagnosed with hepatitis C in 2002.  In support of his claim, the Veteran's representative submitted, along with an appropriate waiver, an excerpt from the internet, from the Mayo Clinic, regarding hepatitis C.  This medical text discusses what the nature, causes, and symptoms of hepatitis C. 

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim."  38 USCA § 5103A(a)(1).  As part of this obligation, VA is required to provide a medical opinion and examination when such an opinion and examination is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d).  An opinion is necessary where there is (1) competent evidence of a current disability or persistent symptoms or recurring symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or symptoms of a disability may be associated with the veteran's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i). 

Here, there is evidence that the Veteran has a diagnosis of hepatitis C and VA treatment records note that his risk factor is multiple sexual partners.  In light of the evidence of record as set out above, and the submission of the medical text from the Mayo Clinic regarding hepatitis C, the Board finds that a VA examination is in order to address the probable etiology of the Veteran's hepatitis C, to include whether his hepatitis C had an onset in service.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, supra. 

2. Service Connection for Residual Scar, Left Hand

The Veteran contends he has a residual scar of the left hand that is related to service.  Although he has not submitted competent medical evidence confirming any current scar disability of the left hand, the Veteran would be competent to report that he has a scar on the left hand and that he has had persistent symptoms since service.  STRs show that in February 1967 he was treated for a laceration of his palm.  There is, however, no competent medical evidence of record which confirms whether the Veteran has a residual scar of the left hand that may be related to his service.  Since the Veteran has not been afforded a VA examination in conjunction with this claim, and the Board finds that the Veteran minimally meets the criteria for a medical examination under the VCAA and the low threshold set in McLendon, a remand for a VA examination and opinion is necessary in this matter.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.

3. Service Connection for Tinnitus

The Veteran contends that he was exposed to excessive noise in service, and, as a result, he has had ringing in his ears since service.  The Board notes the Veteran is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus there is sufficient evidence of a current disability of tinnitus.  

STRs show no report or finding of tinnitus.  The Board acknowledges that the lack of any evidence in the STRs showing the Veteran exhibited tinnitus is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, tinnitus (or hearing loss) in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In this case, the Veteran has asserted that he currently has tinnitus, which had an onset in service.  His separation examination, however, shows no report or finding of tinnitus.  Although he has not submitted competent medical evidence confirming any such disabilities, the Board notes that the Veteran is competent to report he has experienced tinnitus since service.  Thus, for purposes of McLendon, the Board finds that the Veteran has submitted competent lay evidence of persistent symptoms of tinnitus since service.  Additionally, the Board notes that his service records tend to show that he was exposed to excessive noise in service.  There is, however, no competent medical evidence of record which confirms whether the Veteran's tinnitus may be related to his service.  In this regard, the Board notes the Veteran has not been afforded a VA examination in conjunction with this claim.  For reasons stated above, the Board therefore finds that the Veteran minimally meets the criteria for a medical examination under the VCAA, and the low threshold set in McLendon, and that the evidentiary record does not contain sufficient medical evidence to make a decision on his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.  Thus, a remand for a VA examination and opinion is necessary in this matter in order to determine whether the Veteran's tinnitus is related to service.

The Board also notes that the claims folder includes VA treatment notes dated between July 2002 and March 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, any additional pertinent VA treatment records since that time should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment he may have received regarding his hepatitis C, scar of the left palm, and/or tinnitus.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  This should include making an attempt to obtain updated VA treatment records, dated prior to July 2002 or subsequent to March 2008, that pertain to treatment for hepatitis C, scar of the left palm, and/or tinnitus.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination to assess the probable etiology of the Veteran's hepatitis C.  Request that the examiner review the claims folder and specifically note that such review has been accomplished.  The examiner should provide an analysis as to etiology of the Veteran's hepatitis C.  In this regard, the physician is requested to consider all possible risk factors that may be relevant to the Veteran's current hepatitis C, first diagnosed in 2002.  Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C disability had its onset in service, to include consideration of the Veteran's symptoms in service, including swelling of the hand and hives, fever, and flu-like symptoms.  The examiner should be requested to explain the usual incubation period and onset of symptoms for hepatitis C.  The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

3. Schedule the Veteran for an appropriate VA examination to assess the nature and probable etiology of any scar residual on the left palm.  Request that the examiner review the claims folder and specifically note that such review has been accomplished.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current scar residual of the left palm is causally related to service, to specifically include the hand laceration in February 1967.  The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  

4. Schedule the Veteran for an appropriate VA examination and opinion in order to determine the nature and probable etiology of his tinnitus.  Request that the examiner review the claims folder and specifically note that such review has been accomplished.  The examiner should take a history of the Veteran's noise exposure prior to, during, and subsequent to service, including any occupational and recreational noise exposure.  The examiner should be made aware of the Veteran's description of noise exposure during service, and should be advised as to his competency to report lay-observable events (i.e., exposure to mortars and rockets) and on the presence of symptoms (i.e., ringing in the ears).  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current tinnitus had its onset in service or is causally related to excessive noise exposure in service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must explain the rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.  The examiner should be advised that an indication that rendering an opinion would require mere speculation, based on the sole fact that there is no report or finding of tinnitus in service is insufficient, and that in such a case, additional commentary must be provided - to specifically include commentary regarding the Veteran's reports of in-service noise exposure and ringing in the ears.

5. Once the above-requested development has been completed, the claims must be readjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should also be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


